Appeal from a judgment of the Supreme Court, Greene County, rendered upon a verdict convicting the defendant of the crime of felony murder (Penal Law, § 125.25, subd. 3). When this ease was previously before us (39 A D 2d 616), we withheld the determination of the appeal and remitted the ease to the trial court with direction to hold a Huntley hearing to determine if two witnesses for the People were, in fact, police agents. The trial court has held that hearing and determined that the witnesses were not police agents as alleged. We find no basis to disturb that determination, nor do we find any merit in the additional contentions raised by the appellant on this appeal. Accordingly, the judgment of conviction should be affirmed. Judgment affirmed. Herlihy, P. J., Staley, Jr., Greenblott, Cooke and Reynolds, JJ., concur.